Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of species B, figs. 19-28, in the reply filed on 10/18/2021 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-200425859 (hereinafter KR-‘59) in view of Han et al. (KR20120078220) (hereinafter Han).
For claim 21, KR-’59 discloses An insect trap (at least fig.2) comprising: a main body (10) provided with a suction fan (30); a light emitting module (50 and/or the electrical circular mount above #50) disposed above the main body, and comprising a substrate (fig.2 for the electrical circular mount directly above #50) and at least one light emitting source (50); a light emitting module mount (70) including a plate-shaped portion 
KR-’59 is silent about wherein: the sensor is disposed inside an irradiation angle of light emitted from the light emitting module.
Han teaches a sensor disposed inside an irradiation angle of light emitted from the light emitting module (fig.3 for #35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the position of the sensor of KR-’59 with a position inside an irradiation angle of light emitted from the light emitting module as taught by Han depending on user’s preferences in order to allow detection of light from certain direction. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Han as applied to claim 21 above, and further in view of Bolen (2015/0040466).
For claim 22, KR-’59 as modified by Han is silent about wherein a light output of the light emitting module is less than or equal to 100 mW.  
Bolen teaches a light output of about 100mW (at least para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light output of KR-’59 as modified by Han with a light output of about . 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Han as applied to claim 2 above, and further in view of Park et al. (KR-20110122366) (hereinafter Park 2011).
For claim 23, KR-’59 as modified by Han is silent about wherein the insect trap is configured to generate an alarm when detected information of light is less than a predetermined value.  
Park 2011 teaches an insect trap configured to generate an alarm when detected information of light is less than a predetermined value (at least claim 12 and/or figs. 4-5 for an alarm is generated by a light emitter emits light to indicate the sunset state when detected information of light is less than a value ∆L). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Han with an insect trap is configured to generate an alarm when detected information of light is less than a predetermined value as taught by Park 2011 in order to allow visual indication of the operation of the device. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Han as applied to claim 21 above, and further in view of Jan Te-Chin (TWM418549) (hereinafter Jan).
For claim 24, KR-’59 as modified by Han is silent about wherein the light emitting module comprises a plurality of light emitting sources having different light emission angles.  
. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Han and Jan as applied to claim 24 above, and further in view of Kuwayama et al. (5379132).
For claim 25, KR-’59 as modified by Han and Jan is silent about wherein each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a width of the light exit portion different from those of the remaining light emitting sources.  
Kuwayama each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a width of the light exit portion different from those of the remaining light emitting sources (fig.5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light of KR-’59 as modified by Han and Jan with at least one of the light emitting sources has a width of the light exit portion different from those of the remaining light emitting sources as taught by Kuwayama in order to have a desired light pattern to attract insects of different species from a wider and/or greater distance to the device.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Han and Jan as applied to claim 24 above, and further in view of Roustaei (5349172). 
For claim 26, KR-’59 as modified by Han and Jan is silent about wherein each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a height of the light exit portion different from those of the remaining light emitting sources.  
Roustaei each of the light emitting sources has a light exit portion, and at least one of the light emitting sources has a height of the light exit portion different from those of the remaining light emitting sources (at least fig.11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light of KR-’59 as modified by Han and Jan with at least one of the light emitting sources has a height of the light exit portion different from those of the remaining light emitting sources as taught by Roustaei in order to have a desired light pattern to attract insects of different species from a wider and/or greater distance to the device.
Claim 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-200425859 (hereinafter KR-‘59) in view of Park et al. (WO2010137767) (hereinafter Park).
For claim 21, KR-’59 discloses An insect trap (at least fig.2) comprising: a main body (10) provided with a suction fan (30); a light emitting module (50 and/or the electrical circular mount above #50) disposed above the main body, and comprising a substrate (fig.2 for the electrical circular mount directly above #50) and at least one light emitting source (50); a light emitting module mount (70) including a plate-shaped portion 
KR-’59 is silent about at least one sensor configured to detect information of light, wherein: the sensor is disposed inside an irradiation angle of light emitted from the light emitting module; and a driving voltage applied to the light emitting module is configured to be controlled according to detected information of light by the sensor.
Park teaches a sensor (710) configured to detect information of light (at least fig.2 and/or para 11-12 of “Mode-For-Invention” section), wherein: the sensor is disposed inside an irradiation angle of light emitted from the light emitting module (fig.2); and a driving voltage applied to the light emitting module is configured to be controlled according to detected information of light by the sensor (at least fig.2 and/or para 11-12 of “Mode-For-Invention” section). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 with at least one sensor disposed inside an irradiation angle of light emitted from the light emitting module and a driving voltage applied to the light emitting module is configured to be controlled according to detected information of light by the sensor as taught by Park et al. in order to allow efficient operation of the device. 
For claim 27, KR-’59 as modified by Park discloses an illuminance sensor (KR-’59, #12) configured to detect an illuminance of ambient light around the insect trap (KR-’59, at least Abstract).  
For claim 28, KR-’59 as modified by Park discloses wherein the illuminance sensor is disposed outside the irradiation angle of light (KR-’59, at least fig.2).
Claim 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Park as applied to claim 21 and 27-28 above, and further in view of Young (KR20110131532). 
For claim 29, KR-’59 as modified by Park is silent about wherein the driving voltage applied to the light emitting module is further configured to be controlled through pulse-width modulation (PWM) according to detected illuminance of ambient light by the illuminance sensor.  
Young teaches a driving voltage applied to the light emitting module is configured to be controlled through pulse-width modulation (PWM) according to a sensor (Abstract and/or “Technical-field”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Park with a driving voltage applied to the light emitting module is configured to be controlled through pulse-width modulation (PWM) according to a sensor as taught by Young in order to effectively control the operation of the device to attract insects. 
For claim 30, KR-’59 as modified by Park and Young is silent about wherein the driving voltage applied to the light emitting module has at least two or more duty ratios.  
Young teaches the driving voltage applied to the light emitting module has a duty ratio (at least “Technical-Field”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Park and Young with light emitting module has a duty ratio as taught by Young in order to allow appropriate operation of the device. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Park and Young with at least two or more duty ratios depending 
For claim 31, KR-’59 as modified by Park and Young is silent about the illuminance sensor has at least three or more predetermined illuminance ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges.
Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Park and Young with a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges as taught by Young in order to allow appropriate operation of the device to attract insects. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of operating ranges of the sensor of KR-’59 as modified by Park and Young with three or more depending on user’s preferences in order to allow appropriate operation of the device to attract insects. 
Claim 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-200425859 (hereinafter KR-‘59) in view of Bolen.
For claim 32, KR-’59 discloses An insect trap (at least fig.2) comprising: a main body (10) provided with a suction fan (30); a light emitting module (50 and/or the 
KR-’59 is silent about wherein a light output of the light emitting module is less than or equal to 100 mW.  
Bolen teaches a light output of about 100mW (at least para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light output of KR-’59 with a light output of about 100mW as taught by Bolen in order to effectively attract and control the insect species of target. 
For claim 33, KR-’59 as modified by Bolen discloses an illuminance sensor (KR-’59, #12) configured to detect an illuminance of an illuminance of ambient light around the insect trap (KR-’59, at least Abstract). 
For claim 34, KR-’59 as modified by Bolen discloses wherein: the sensor is disposed in a direction opposite to a direction in which the light emitting module is .  
Claim 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Bolen as applied to claim 32-34 above, and further in view of Young.  
For claim 35, KR-’59 as modified by Bolen is silent about wherein the driving voltage applied to the light emitting module is further configured to be controlled through pulse-width modulation (PWM) according to detected illuminance of ambient light by the illuminance sensor.  
Young teaches a driving voltage applied to the light emitting module is configured to be controlled through pulse-width modulation (PWM) according to a sensor (Abstract and/or “Technical-field”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Bolen with a driving voltage applied to the light emitting module is configured to be controlled through pulse-width modulation (PWM) according to a sensor as taught by Young in order to effectively control the operation of the device to attract insects. 
For claim 36, KR-’59 as modified by Bolen and Young is silent about wherein the driving voltage applied to the light emitting module has at least two or more duty ratios.  
Young teaches the driving voltage applied to the light emitting module has a duty ratio (at least “Technical-Field”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Bolen and Young with light emitting module has a duty ratio as taught by Young in order to allow appropriate operation of the device. Further, It would have been obvious to one 
For claim 37, KR-’59 as modified by Bolen and Young is silent about wherein: the duty ratio of driving voltage applied to the light emitting module is s% when detected illuminance of ambient light is less than a predetermined illuminance range, s being a natural number; and the duty ratio of driving voltage applied to the light emitting module is b%, when detected illuminance of ambient light exceeds the predetermined illuminance range, b being a natural number greater than s.  
Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Park and Young with a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges as taught by Young in order to allow appropriate operation of the device to attract insects. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the operating ranges of the sensor of KR-’59 as modified by Park and Young with duty ratio of driving voltage applied to the light emitting module is s% when detected illuminance of ambient light is less than a predetermined illuminance 
For claim 38, KR-’59 as modified by Bolen and Young is silent about the illuminance sensor has at least three or more predetermined illuminance ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges.
Young teaches a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges (at least abstract and/or “Technical-Field” for three or more operating level of the lights based on the intensity sensed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Bolen and Young with a sensor has operating ranges; and the duty ratio of the driving voltage applied to the light emitting module is configured to be changed according to a change in the illuminance ranges as taught by Young in order to allow appropriate operation of the device to attract insects. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of operating ranges of the sensor of KR-’59 as modified by Bolen and Young with three or more depending on user’s preferences in order to allow appropriate operation of the device to attract insects. 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Bolen as applied to claim 32-34 above, and further in view of Gardner et al. (2003/0213161)
For claim 39, KR-’59 as modified by Bolen is silent about a UV sensor disposed inside the irradiation angle of light, wherein the UV sensor is configured to detect information of light emitted from the light emitting module.  
Gardner teaches a sensor disposed inside the irradiation angle of light (para 0059), wherein the sensor is configured to detect information of light emitted from the light emitting module (at least fig.5C and/or para 0060). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the trap of KR-’59 as modified by Bolen with a sensor disposed inside the irradiation angle of light, wherein the sensor is configured to detect information of light emitted from the light emitting module as taught by Gardner in order to monitor pest activities. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor of KR-’59 as modified by Bolen and Gardner with an UV sensor depending on user’s preferences and/or the type of lights being used in order to allow an amount of light to be detected. 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-’59 as modified by Bolen and Gardner as applied to claim 39 above, and further in view of Park 2011.
For claim 40, KR-’59 as modified by Bolen and Gardner is silent about wherein the insect trap is configured to generate an alarm when detected information of light is less than a predetermined value.  
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2893161, 2003/0154645, 4788789 each discloses an insect trap using light to lure insects. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH PHAM/Primary Examiner, Art Unit 3643